In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00161-CR



           ANGELA LYNN JARAL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 27782




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
        After a Lamar County jury found that Angela Lynn Jaral passed counterfeit $100.00 bills

at a Dollar General and a Braum’s Ice Cream & Dairy Store, they convicted her of two counts of

third-degree forgery. See TEX. PENAL CODE ANN. § 32.21(e) (West Supp. 2018). In accordance

with the jury’s punishment assessment, the trial court sentenced Jaral to three years’ confinement

on each count. On appeal, Jaral raises no complaint about her conviction for forgery at the Dollar

General and questions only the legal sufficiency of the evidence supporting the jury’s finding that

Jaral was the person who passed the counterfeit bill at Braum’s. Because the evidence is legally

sufficient to establish identity, we overrule her sole point of error and affirm the trial court’s

judgment. 1

        In evaluating legal sufficiency of the evidence, we review all the evidence in the light most

favorable to the trial court’s judgment to determine whether any rational jury could have found the

essential elements of the offense beyond a reasonable doubt. Brooks v. State, 323 S.W.3d 893,

912 (Tex. Crim. App. 2010) (plurality op.) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979));

Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). We assess the

legal sufficiency of the evidence under the direction of the Brooks opinion, while giving deference

to the responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9,


1
 Jaral also raises a factual-sufficiency complaint. In Brooks, “the Texas Court of Criminal Appeals found ‘no
meaningful distinction between the Jackson v. Virginia[, 443 U.S. 307 (1979),] legal-sufficiency standard and the
Clewis [v. State, 922 S.W.2d 126 (Tex. Crim. App. 1996),] factual-sufficiency standard, and these two standards have
become indistinguishable.’” Taylor v. State, 558 S.W.3d 215, 218 n.4 (Tex. App.—Texarkana 2018, no pet.) (quoting
Brooks v. State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010) (plurality op.)). “Accordingly, we no longer perform
factual sufficiency reviews.” Id.

                                                         2
13 (Tex. Crim. App. 2007) (citing Jackson, 443 U.S. at 318–19); Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007).

       Legal sufficiency of the evidence is measured by the elements of the offense as defined by

a hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997).

The “hypothetically correct” jury charge is “one that accurately sets out the law, is authorized by

the indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict

the State’s theories of liability, and adequately describes the particular offense for which the

defendant was tried.” Id.

       Here, the State alleged that Jaral,

       on or about January 13, 2018, . . . did then and there, with intent to defraud or harm
       another, pass on to Seth Mayfield a forged writing, knowing such writing to be
       forged, and such writing had been so made that it purported to be the act of the
       United States Government who did not authorize the act, and the writing was or
       purported to be part of an issue of money.

The indictment then included a photograph of both sides of the $100.00 bill.

       Jaral challenges only the element of the identity of the perpetrator. In support, she points

to her own testimony and the testimony of her cousin, Christal Cashion, which attempted to show

that Jaral was at her home at the time of the incident, which was twenty to twenty-five miles from

the site of the offense. She argues, “The only direct evidence that Jaral was involved . . . was a

grainy surveillance video from the Braum’s store, but the quality was poor and identification of

Jaral as the woman in the video is objectively impossible.” We disagree.

       Video surveillance at both the Dollar General and the Braum’s locations recorded the

woman who passed the counterfeit bill. Our review of both videos leads us to conclude that they

                                                 3
were fairly clear. While a bit grainy, the Braum’s surveillance footage showed the woman’s facial

features, albeit in limited detail, and established that the Caucasian woman had a hefty build, had

her brown hair tied in a bun, and was wearing a black hoodie with the number “76” in a white font

printed on the front of the hoodie and both shoulders and the words “New York” printed across

the chest. The woman also wore a white undershirt, black pants with white lettering running down

the front of the left pant leg, and grey sneakers with black shoelaces and white soles. Critically,

the woman in the Dollar General video was wearing identical clothing as the woman in the

Braum’s video and also had her brown hair tied in a bun. The physical appearance and gait of the

woman in both videos is remarkably similar, if not identical. When local police posted a photo of

the woman on the Crime Stoppers website, they received tips identifying Jaral as the perpetrator.

The cashier at the Dollar General recognized Jaral from a photo lineup as the woman who passed

her the counterfeit bill. Also, the counterfeit bill used at the Dollar General contained the same

serial number as the one used at Braum’s, which local police testified was “impossible.”

       The testimony by Jaral and Cashion merely created a fact issue for the jury to resolve on

the element of identity. “When the record supports conflicting inferences, we presume that the

fact-finder resolved the conflicts in favor of the verdict, and we defer to that determination.”

Murray v. State, 457 S.W.3d 446, 448–49 (Tex. Crim. App. 2015) (citing Hooper, 214 S.W.3d at

12). The jury was in the best position to observe Jaral and Cashion during their testimony in order

to assess their credibility. The jury was also able to compare Jaral’s physical appearance and gait

in both videos to determine if she was the woman in the Braum’s video. From this evidence, we

conclude that a rational jury could find beyond a reasonable doubt that Jaral was the woman who

                                                4
passed the counterfeit $100.00 bill at Braum’s. Accordingly, the evidence is legally sufficient to

support the jury’s verdict. We overrule Jaral’s point of error.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        April 8, 2019
Date Decided:          April 15, 2019

Do Not Publish




                                                  5